Fourth Court of Appeals
                                           San Antonio, Texas

                                                  JUDGMENT
                                               No. 04-18-00118-CV

      Jesus VIRLAR, M.D. and GMG Health Systems Associates, P.A., a/k/a and d/b/a Gonzaba
                                    Medical Group,
                                       Appellants

                                                           v.

                                                 Jo Ann PUENTE,
                                                     Appellee

                        From the 131st Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2014-CI-04936
                               Honorable Norma Gonzales, Judge Presiding

                                      BEFORE THE EN BANC COURT 1

        In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
awarding damages for future loss of earning capacity is AFFIRMED, CONDITIONED ON A
REMITTITUR of damages in the amount of $8,000.00. If this remittitur is not filed within twenty
days from the date of this judgment, the portion of the trial court’s judgment awarding damages
for future loss of earning capacity will be reversed, and the cause remanded for a new trial. We do
not disturb any other damages awarded by the jury. Further, the judgment of the trial court is
REVERSED IN PART and this cause is REMANDED for the trial court (1) to conduct an
evidentiary hearing on any benefit received by Puente from C.P.’s settlement with the hospital
pursuant to Utts v. Short, 81 S.W.3d 822 (Tex. 2002), and apply any appropriate settlement credit,
if any; (2) to make a determination of the amount of damages awarded for future medical care
expenses that should be paid in periodic payments pursuant to section 74.503(c) and (d) of the
Texas Civil Practice and Remedies Code; and (3) to sign a new judgment in conformity with this
court’s opinion. Costs of appeal are taxed against the party incurring same.

           SIGNED February 5, 2020.

                                                            _____________________________
                                                            Liza A. Rodriguez, Justice


1
    Justice Rebeca C. Martinez has recused herself from this appeal.